6***15             /n*u ctu^tioi^
                                                ^

                                                    ORIGINAL


/>.#. SoX /J-30?

                                                     RECEIVED Di
                                                    COURT OF CRIMINAL APPEALS
                              • P- ?• ^                   AUG 03 2015




       FILED IN
COURT OF CRIMINAL APPEALS

       KG IS £'.5
     Abel Acosta, Clerk



                                      y^cM t
                                                    ^nsn>
                                 N0 .

                   IN    THE    COURT    OF    CRIMINAL          APPEALS


                          OF    TEXAS    AT    AUSTIN,TEXAS




                                 DAVID    SAMARIPAS,             JR.,

                                                            Appellant

                                                    v   .



                                  THE    STATE          OF    TEXAS


                                                            Appellee




                  FROM    THE    THBITEENTH             COURT    OF       APPEALS


                   AT    CORPUS    CHR1STI-EDINBER&,                      TEXAS

                          CAUSE    NO.    13-11-00442-CR




          APPELLANT'S          PETITION       FOR       DISCRETIONARY             REVIEU




ORAL   ARGUMENT    REQUESTED

                                                        DAVID    SAMARIPAS,JR.,            PRO   SE

                                                        TDCJ-ID       #    1555601

                                                        RAMSEY       UNIT


                                                        1100    FM    6 55


                                                        ROSHARON,          TX   77583




                                                                                                      D
                                                                                        AUG 0 3 2015

                                                                                    Ab@JAcos!a,Cferk
                  IDENTIFICATION OF           THE   PARTIES


     Pursuant to TEX.R.APP.P.38.1 ( a) a complete list of all
counsel and parties to the trial court's order is provided
below so that members of    this Honorable Court may              at   once
determine whether tbey are disqualified to serve or should
recuse themselves from participating in the decision of this
case .



                       COUNSEL    FOR    THE    STATE

           DOUG HOWELL ASSISTANT DISTRICT ATTORNEY

           LISA   MCMINN STATE PROSECUTING ATTORNEY


                       APPELLANT    -    DEFENDANT

                        DAVID    SAMARIPAS,          JR.



                  COUNSEL FOR    APPELLANT ON            APPEAL

                          RICHARD E.WETZEL
                          1411 WEST AVENUE
                          SUITE    100
                          Austin,       Tx.    7 8 701
                                TABLE   OF   CONTENTS
                                                        PS


STATEMENT     REGARDING     ORAL    ARGUMENT            i i i


TABLE   OF   AUTHORTIES                                      iv


STATEMENT     OF   THE   CASE                                 1


STATEMENT     OF   PROCEDURAL      HISTORY                    1


QUESTION     PRESENTED                                        2


ARGUMENT                                                      2


                                                              u
CONCLUSION


CERTIFICATE OF SERVICE,                                       5


APPENDICES                                              5,    7




                                         n
                      STATEMENT    REGARDING      ORAL    ARGUMENT


    The Appellant believes and respectfully surest to this

court   that    the    important    issue    raised      in   this petition   is

worthy of oral         argument.    The Appellant further be 1ieves»that

presentation of         oral argument       in this case will assist          the

Court in   understanding the effects               of the Thirteenth Court, of

Appeals'   opinion.       Therefore,    the Appellant request oral

argument   in    this    case.




                                            iii
                       TABLE   OF   AUTHORITIES



                                                                 PG
Z££ii£_ ££.§.££
A];i:*iIIlI_X_STATE, 850 S.W.2d 471 (Tex .Cr im .App .1991 )       2


1ARAJAS_V_STATE_, 93 S.W.3d 36 (Tex.         Crim.App.2000 )       2


£M2ALEJ>_Y_STATE, 994 sw 2d 170 (Tex .Crint. App .1995 )          3


STANDEFER V STATE,   59 S.W.3d 177 (Tex.   Grim App 2001)    2




                                      iv
                                    NO.                 .;

                     IN   THE     COURT       OF   CRIMINAL          APPEALS


                           OF     TEXAS       AT   AUSTIN,          TEXAS



                                 DAVID    SAMARIPAS,               JR.,
                                                        Appel lant




                                  THE    STATE      OF       TEXAS
                                                        Appellee



                FROM      THE     THRITEENTH            COURT       OF    APPEALS

                     AT   CORPUS        CHRISTI-EDINBERG,                  TEXAS

                           CAUSE        NO.    13-11-00442-CR



TO   THE   HONORABLE      COURT     OF    CRIMINAL             APPEALS:



                                 STATEMENT         OF        THE   CASE



      The Appellant was indicted and found guilty of engaging

in organized criminal activity and the jury determined that

he   had   used or    exhibited          a deadly             weapon during it's

commission.     Two       enhancements were                   submitted      to    this   jury

during the punishment phase and the jury found both

enhancement     paragraphs          true,and Appellant                     was sentenced as      a

habitual     offender       to    53 years         in        TDCJ-ID.

                      STATEMENT_0F_PR0CEDURAL_HISTORY

      Appellant appealed the decision, claiming that the

evidence was insufficient, that the trial court abused it's
discretion in limiting his voir dire examination, that the

trial court erred           in instructing the jury on the law

of parties, and that his sentenced was improperly
enhanced. The court of appeals affirmed Appellant's
-.conviction and sentence.          Appellant           filed    a petition

for   discretionary       review,        asking the court            to consider

whether the Court of Appeals erred in holding that he failed

to preserve the voir dire error and whether his prior State

jail felony conviction could be used for sentence

enhancement.


The Court reversed on             Appellant's voir dire                issue,      holding

that Appellant preserved error for review, and remanded

the   issue    to   the   Thirteenth       Court       of    Appeals    for

consideration of          the merits       of   that        issue.   See Appendix-A

      This Court has        extended       the Appellant's             timeto file

it's petition for discretionary review until July 31, 2015.

This petition        is timely filed.            See Appendix -B



                                 QUESTION       PRESENTED
        DID THE COURT       OF    APPEALS       ERR IN FAILING          TO PERFORM
      A PROPER HARM ANALYSIS             ON THE QUESTION             ASKED BY      COUNSEL

                                         ARGUMENT


       "A   trial   court's      discretion       is    abused       only   when    a   proper

question about a proper area of inquiry is prohibited. A

question is proper if it seeks to discover a juror's views

an issue applicable to the                 case." %±JL*1 as_v;S ta_t e, 9 3 S.W.
3d 36 (Tex. Crim.          App.    2002)(en Banc).             "Commitment questions

are    those that commit          a prospective juror to resolve,                       or

refrain from resolving,             an    issue a certain way after

learning a particular fact." Standef er_Vj. State, 59 S.W.3d
17 7, 179 (Tex. Cr im .App .200 1)( quot ing A1 1rid£e_y^S tate , 850

SW2d (Tex.      Crim.     App.    1991)(en banc)

       The inquiry for improper commitment questions has two
Tsteps:(l) is the question a commitment question; and (2)

does    the question            include       facts-    and   only   those      facts-that

lead to a valid challenge for cause? If the answer to (1) is

"yes" and the answer to (2)                     is "no",then the question is an

improper commitment question,                     and the       trial court should not

allow       the question.         Id.at       182-83.

      Upon holding a trial court erred                        in disallowing a proper

question,          the court must evaluate for harm.                     Erroneously

excluding a proper question during voir dire is subject to a

harmless error analysis. Gonzales_y^State, 994 S.W.2d 170

(Tex.       Crim.App.      1999)

       In    the    instant      case    at    bar,    the    question    was    a    proper

question rather than an improper question as the court of

appeals determined.               It should have been subjected to the

correct harm analysis because the question merely asked for

the    type of evidence the State needed to present in order to

convince them that somebody committed an offense beyond a

reasonable doubt,               which,    when phrased          a different          way

elicited a proper answer,namely:                        FACTUAL

       The question under review was not case-specific and had

no hypothetical.set of facts or solicited the prospective

jurors to set hypothetical parameters for their decision

making.       The prospective jurors were not predisposed to

believe,       based on this question,                  that they had to consider

any set of facts, and to speculate regarding what decision

they would          make   in    that    situation.

       Further,       this question us relevant to the issue of

whether the prospective juror could fairly comprehend the
term    reasonable          doubt,based           on    the       previous      answer          on

reasonable doubt as                   being fuzzy.           In other words               , NOT

CLEAR.    This    is       an    issue    that        goes    to    the      heart    of    a    guilt       or

innocence    verdict,             in    the    instant        case      based       solely       upon       the

facts    proven       at    trial.       Therefore           regarding         this       issue,       the

trial    court    restricted             the     appellant's            questioning of.               the

prospective       juror about             tier    ability          to   fairly       comprehend

reasonable       doubt,          causing harm           because         appellant          did       not

intelligently          exercise          his     challenge          for      cause    or    peren.ptory

challenge.       In    addition,          Appellant           tried       several         times       to

explore    the    prospective juror's understanding of                                     the       beyond

a reasonable          doubt       standard        through          other      questions          and

several    times       he       was    restricted        as       well.


                                              CONCLUSION




       WHEREFORE,PREMISES                CONSIDERED,              the   Appellant          pra>s       this

Honorable Cou;.t            grant       discretionary              revitw of         the    Thirteenth

Court    of Appeals'             decision        in    this       case,      reverse,       the

decision    of    the       Thirteenth           Court       of    Appeals,         and    order       a

proper harm analysis and/or any other relief this court

deems    necessary.




                                                              Respectfully            submitted.
                                                                                                                  7-;^7r
                                                              David ^ama/ripas, Jr.
                                                              Pro se, TDCJ #15 5 5601
                                                              Ramsey         Unit
                                                              1100      FM    655
                                                              Rosharon.Tx.77583
                         CERTIFICATE        OF   SERVICE


    I David Samaripas,Jr.,            do   certify    that   a true and correct
copy of the foregoing Petition for Discretionary Review was
mailed via pre-paid       U.S.   postage         to the Assistant District
Attorney Doug Howell.         Additiona1ly,a copy of the foregoing
PDR was mailed     to the     State    Prosecuting Attorney,P.0.        Box
12405,Austin, Tx.       78711,in accordance with the TRAP 68.11.

Executed   on   this   date   : ^sAk:l£..
                                                                      Bipas,Jr.
APPENDIX   -   A
                                NUMBER 13-11-00442-CR


                                COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


DAVID SAMARIPAS JR.,                                                                   Appellant,




THE STATE OF TEXAS,                                                                    Appellee.


                     On appeal from the 272nd District Court
                                of Brazos County, Texas.


               MEMORANDUM OPINION ON REMAND1
             Before Justices Rodriguez, Benavides, and Perkes
            Memorandum Opinion on Remand by Justice Perkes

       This case is on remand from the Texas Court of Criminal Appeals. On original

submission, we affirmed appellant David Samaripas Jr.'s conviction for engaging in



       1This case is before this Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket equalization order issued by the Supreme Court ofTexas. See Tex. Gov't Code Ann. § 73.001
(West, Westlaw through 2013 3d C.S.).
organized criminal activity. Samaripas v. State, 446 S.W.3d 1, 3 (Tex. App.—Corpus
Christi 2013), rev'd, No. PD-135-13, 2014 WL 5247434, *5 (Tex. Crim. App. Oct. 15,
2014).     On appeal, appellant asserted four separate issues:                    (1) the evidence is
insufficient; (2) the trial court abused its discretion by limiting appellant's voir dire
examination of a prospective juror2; (3) the trial court erred by instructing the jury on the
law of parties; and (4) appellant's sentence was improperly enhanced. After we affirmed
the trial court's judgment, appellant sought discretionary review.

         The Court of Criminal Appeals limited its consideration to appellant's voir dire and

enhancement issues. The Court agreed with our disposition of appellant's enhancement

issue, holding that appellant's sentence was properly enhanced. The Court, however,
reversed on appellant's voir dire issue, holding that appellant preserved error for review,
and remanded the issue to this Court for consideration of the merits of that issue.

Samaripas, 2014 WL 5247434, at *5.

                                           I. Jury Voir Dire3

         By this remaining issue, appellant argues that "the trial court abused its discretion
by improperly limiting [appellant's] voir dire examination of a prospective juror." Appellant
contends that the trial courtdisallowed a properquestion, and by refusing to allow counsel
to ask the question, his counsel was denied the opportunity to formulate a challenge for
cause and to intelligently use peremptory challenges.



         2With respect to appellant's first issue, we opined that appellant failed to preserve his appellate
complaint for review on appeal.

         3Afull recitation ofthe facts is available in ourearlieropinion. See Samaripas v. State, 446 S.W.3d
1, 3 (Tex. App.—Corpus Christi 2013), rev'd, No. PD-135-13, 2014 WL 5247434, *5 (Tex. Crim. App. Oct.
15 2014) On remand we are only providing the facts necessary for the disposition of the remanded issue.
                                                     2
      During voir dire, appellant's counsel advanced the following question: "What type
of evidence would you expect to hear? What type of evidence do you expect the State
ofTexas to bring you, Ms. O'Neal, in an effort to prove to you beyond a reasonable doubt
that someone committed an offense?" The State objected on the ground that the question

was an improper commitment question, and the trial court sustained the objection.

Defense counsel continued with voir dire as follows:

      DEFENSE:             [Directed to venireperson] In that class three years
                           ago, you probably learned there's no definition
                            provided by the court to "beyond a reasonable doubt";
                            is that right?

      VENIREPERSON: Right. We had a long discussion about it.

       DEFENSE:            And did that make sense to you?

      VENIREPERSON:         It can be fuzzy.

       DEFENSE:             Itcan be fuzzy. In order to convince somebody beyond
                            a   reasonable      doubt—I'll   come   back   to   you,
                            [venireperson]. What type of evidence would you
                            expect the State of Texas to bring to you in order to
                            convince you that somebody committed an offense
                            beyond a reasonable doubt?

The State objected, and the trial court called the parties to the bench.
       COURT:               I think he is entitled to say what is your understanding
                            of reasonable doubt, as long as he doesn't give them a
                            definition they have to adhere to.

       STATE:               But if he's saying what [evidence] do you need for you
                            to get to guilty?

The trial court sustained the State's objection. Appellant's counsel rephrased.
       DEFENSE:             What type of evidence would you expect to hear?
                            What type of evidence do you expect the State of
                            Texas to bring you, [venireperson], in an effort to prove
                             to you beyond a reasonable doubt that someone
                             committed an offense?

Again, the State objected, and the trial court called the parties to the bench.

       STATE:                Same question: "What do you expect?"

       COURT:                You're going to bind them to a certain level of evidence.

       DEFENSE:              Just asking them what do they expect the State of
                             Texas to bring them evidence wise.

       COURT:                I don't have a problem with that question. Ask it that
                             way. Sustained.

       STATE:                Butto prove somebody guilty at that pointintime, that's
                             why.

       COURT:                I can't let them get committed to a certain proof in order
                             to find somebody.

       DEFENSE:              I'm understanding that.

     • COURT:                I sustain the objection.

[End of bench conference.]

       DEFENSE:              In a criminal case, [venireperson], what type of
                             evidence would you expect to hear period?

       VENIREPERSON:         Factual.

       DEFENSE:              Factual evidence.     What type of factual evidence,
                             [venireperson]?

       VENIREPERSON: Good. Well, maybe some eyewitnesses.

       DEFENSE:              Eyewitnesses. Okay, what else? Now, we're talking
                             about engaging in organized criminal activity deadly
                             conduct charge. What are you expecting?

       VENIREPERSON: Physical evidence.

       DEFENSE:              Physical evidence. Number 23, what type ofevidence
                             would you expect?
     VENIREPERSON:    Gun.

      DEFENSE:        A gun. Okay.

     VENIREPERSON:    If that was the case.


      DEFENSE:        What else? What other type of evidence could we
                      have, factual physical evidence? A gun. What else
                      might you expect?

      VENIREPERSON:   Eyewitness.

      VENIREPERSON:   Expert testimony.

      DEFENSE:        Expert testimony. On what?

      STATE:          Judge, I'm sorry. We're going back to the same thing.
                      Essentially saying here's what we need to prove to get
                      to beyond a reasonable doubt.

      DEFENSE:        That's not my question, Judge.

      COURT:          Come up here again.

[Bench conference]

      STATE:          I keep objecting because he's trying the same exact
                      [sic].' He's saying what kind of evidence, factual
                      evidence—


      COURT:          Make clear to them in your question that your question
                      is predicated that they're many different kinds of
                      evidence some of it which you can hear, some of which
                      you cannot hear. In other words, what you're doing
                      now, again, is binding them to hear certain evidence
                      before they can say guilty.

      DEFENSE:        I respectfully disagree, your Honor,   'm just asking
                      them their expectations for trial.

      COURT:          Well, phrase it clearly that these may or may not be
                      necessary to find reasonable doubt, please.

      DEFENSE:        Yes, sir.
      COURT:                 Then you can ask it.

[End of bench conference.]

       DEFENSE:              Understanding that these items of evidence that we're
                             talking about here may or may not create reasonable
                             doubt, may or may not convince you beyond a
                             reasonable doubt—okay, we talked about physical
                             evidence; we talked about guns; we talked about—we
                             were at expert testimony. Who said that?

                       II. Standard of Review and Applicable Law

       A trial court has broad discretion over the voir dire process, including setting

reasonable limits and determining the propriety ofa particular question. Barajas v. State,
93 S.W.3d 36, 38 (Tex. Crim. App. 2002) (en banc). "A trial court's discretion is abused
only when a proper question about a proper area of inquiry is prohibited. Aquestion is
proper if it seeks to discover a juror's views on an issue applicable to the case." Id.
(citations omitted).

       Commitment questions that "bind or commit a prospective juror to a verdict based
on a hypothetical set of facts" exceed the proper area of inquiry, and a trial court does not
abuse its discretion in disallowing the questions. See Standeferv. State, 59 S.W.3d 177,
179 (Tex. Crim. App. 2001) (quoting Allridge v. State, 850 S.W.2d 471, 480 (Tex. Crim.
App. 1991) (en banc)). "Commitment questions are those that commit a prospective juror
to resolve, or refrain from resolving, an issue a certain way after learning a particular fact."
Id. "Although commitment questions are generally phrased to elicit a 'yes' or 'no' answer,
an open-ended question can be a commitment question if the question asks the
prospective juror to set the hypothetical parameters for his decision-making." Id. at 180
(citing Allridge, 850 S.W.2d at 480).
       But, not all commitment questions are improper. "[F]or a commitment question to
be proper, one of the possible answers to that question must give rise to a valid challenge
for cause."4      Id. at 182.   For instance, "[w]hen the law requires a certain type of
commitment from jurors, the attorneys may ask the prospective jurors whether they can
follow the law in that regard." Id. at 181. "Even if a question meets this challenge for
cause requirement, however, the question may nevertheless be improper if [the question]
includes facts in addition to those necessary to establish a challenge for cause."

Standefer, 59 S.W.3d at 182 (emphasis in original).

        The inquiry for improper commitment questions has two steps: (1) is the question
a commitment question; and (2) does the question include facts—and only those facts—
that lead to a valid challenge for cause? If the answer to (1) is "yes" and the answer to
(2) is "no," then the question is an improper commitment question, and the trial court
should not allow the question. Id. at 182-83.

        Upon holding a trial court erred in disallowing a proper question, we must evaluate
for harm. "There may be instances when a judge's limitation on voir dire is so substantial
as to warrant labeling the error as constitutional error subject to a Rule 44.2(a) [of the
Texas Rules of Appellate Procedure] harm analysis." Easley v. State, 424 S.W.3d 535,
541 (Tex. Crim. App. 2014). But when an attorney is not "foreclosed from explaining the
concept of beyond a reasonable doubt and exploring the venire members' understanding
and beliefs of reasonable doubt by other methods" or questions, the error is not


        4Texas Code ofCriminal Procedure article 35.16 lists the challenges for cause. See Tex. Code
Crim Proc Ann. art. 35.16(a) (West, Westlaw through 2013 3d C.S.) (providing that "[a] challenge for
cause is an objection made to a particular juror, alleging some fact which renders the juror incapable or
unfit to serve on the jury").
                                                   7
constitutional, and we review for harm under Texas Rule of Appellate Procedure 44.2(b).
Easley, 424 S.W.3d at 541. Under that standard, we disregard any "error, defect,
irregularity, orvariance that does not affect substantial rights ...." Tex. R. App. P. 44.2(b);
Easley, 424 S.W.3d at 541-42. "A substantial right is affected when the error has a
substantial and injurious effect or influence in determining the jury's verdict." Rich v.
State, 160 S.W.3d 575, 577 (Tex. Crim. App. 2005) (quotation omitted). In assessing

harm, we review:

       everything in the record, including any testimony or physical evidence
       admitted for the jury's consideration, the nature of the evidence supporting
       the verdict, the character of the alleged error and how it mightbe considered
       in connection with other evidence in the case, the jury instructions, the
       State's theory and any defensive theories, closing arguments, voir dire, and
       whether the State emphasized the error.

Id. at 577-78; see Easley, 424 S.W.3d at 542.

                                       III. Discussion


       A. Exclusion of Voir Dire Question

       Appellant asserts the trial court abused its discretion by limiting appellant's voir
dire examination of a prospective juror. Defense counsel asked: "What type ofevidence
would you expect to hear? What type of evidence do you expect the State ofTexas to
bring you, Ms. O'Neal, in an effort to prove to you beyond a reasonable doubt that
someone committed an offense?"

       In context, defense counsel's question was a commitment question because it
solicited the prospective jurors to set hypothetical parameters for their decision-making.
See Standefer, 59 S.W.3d at 180. In other words, the question committed a prospective
juror to a verdict based on a hypothetical set of facts. Unlike typical commitment

                                               8
questions, which are generally closed-ended questions, the type of open-ended
commitment question in this case begins with the answer—yes or no (i.e., conviction or
acquittal)—and asks the prospective jurors to setthe parameters to reaching that answer.
See id. Most specifically, defense counsel was addressing the State's burden of proof to
convict, and the question invited the prospective jurors to detail hypothetical prerequisites
to reaching that result, despite the fact that the State may not, and need not, present such
evidentiary parameters to satisfy its burden. See id. For example, a conviction may be
based on the testimony of a single eyewitness, in which case the State need not present
DNA evidence, a weapon, or expert testimony. See, e.g., Aguilar v. State, 468 S.W.2d
75, 77 (Tex. Crim. App. 1971). Recognizing that, the trial court requested defense
counsel to rephrase the question to avoid binding the prospective jurors to a type of
evidence as a prerequisite for conviction.

       Having determined that defense counsel's question was a commitment question,
we now turn to whether the question included facts that would lead to a valid challenge
for cause. See Tex. Code Crim. Proc. Ann. art. 35.16 (West, Westlaw through 2013 3d
C.S.). The principle of proof beyond a reasonable doubt is crucial, and it is a proper area
of inquiry. But defense counsel's commitment question explored more than whether the
prospective jurors understood the burden or whether they could follow the law. As a
parameters-setting commitment question, it was not designed to uncover a valid
challenge for cause. See Standefer, 59 S.W.3d at 182 (holding that commitment question
is improper unless one of the possible answers gives rise to avalid challenge for cause).
 Because the commitment question did not target a challenge for cause, defense counsel's
voir dire question was improper. See Standefer, 59 S.W.3d at 182. We conclude that
                                              9
the trial court did not abuse its discretion insustaining the State's objection and requesting

defense counsel to rephrase the question. See id.

       B. Harmless Error

       Even assuming the question was not a commitment question or could give rise to
a challenge for cause, any error in restricting the question was harmless. Although the
trial court required defense counsel to rephrase the question, appellant was not
foreclosed from explaining the State's burden or exploring the prospective jurors'
understanding of and beliefs relating to it through other questions. Accordingly, we review
for non-constitutional error, see Easley, 424 S.W.3d at 541^2, and we disregard any
error in excluding the question unless it had a substantial and injurious effect or influence
on the jury's verdict.   See Tex. R. App. P. 44.2(b); Rich, 160 S.W.3d at 577 (defining
"substantial rights").

       The evidence showing appellant perpetrated the drive-by shooting with the intent
to establish, maintain, or participate in a criminal street gang was substantial. See, e.g.,
Hart v. State, 89 S.W.3d 61, 63-64 (Tex. Crim. App. 2002) (en banc) (defining the offense
of engaging in organized criminal activity). Officers testified that appellant belonged to a
gang. One detective read a statement from appellant in which he referred to the gang as
"us" and that gang's rival as "them." Earlier on the night of the shooting, a member of
appellant's gang shot four members of the rival gang. Later that night, a black car was
involved in shooting another member of the rival gang. Amember of that rival gang had
shot someone in appellant's gang a few days earlier, and the rival member lived at the
house where the drive-by shooting occurred. About one month earlier, the rival member
shot appellant. As a result of the shooting, appellant needed a colostomy bag. Police
                                              10
found the gun used to shoot at the rival member's residence in appellant's colostomy bag,
which had been thrown from the front passenger seat of the vehicle, which is where

appellant sat. Awitness testified that a black carwas involved in the drive-by shooting.
Overall, the testimony and physical evidence against appellant was strong.
      Although prevented from asking the question in the manner defense counsel
preferred, the trial court did not prevent appellant's defense counsel from exploring the
prospective jurors' understanding of the beyond-a-reasonable-doubt standard through
other questions. The jury charge explained the State's burden, and there is no evidence
any juror misunderstood the State's burden. The State did not emphasize the foreclosed
hypotheticals. In sum, upon considering the entire record, we conclude any error in
precluding defense counsel's question was harmless. See Rich, 160 S.W.3d at 577; see
also Tex. R. App. P. 44.2(b); Easley, 424 S.W.3d at 542.

       We overrule appellant's sole issue on remand.

                                     IV. Conclusion


       We affirm the trial court's judgment.




                                                    GREGORY T. PERKES
                                                    Justice


Do Not Publish
Tex. R. App. P. 47.2 (b)

Delivered and filed the
30th day of April, 2015.




                                               11
APPENDIX   -   B
                       OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                 OFFltffce^t!JSifW^LST^
                 STATE OF TEXAS                 111$
                 PENALTY FOR
                 PRIVATE USE                     Sg
                                               . Q- U.
                                                                    ^So2i«"" $000.265
                                                               Sfl^Jili 0001401623MAY 28 2015
  5/26/2015                                                      QOA Case No- 13-11-00442-CR
  SAMARIPAS, DAVID JR. Tr. Ct. No. 07-06200-CRF-272                     PD-0626-15
  On this day, this Court has granted the Appellant's Pro Se motion for an extension
  of time in which to file the Petition-for Discretionary Review. The time to file the
  petition has been extended to Friday; July 31, 2015. NO FURTHER EXTENSIONS
  WILL BE ENTERTAINED. NOTE: Petition For Discretionary Review must be filed
  with The Court of Criminal Appeals.                                 /\
                                        -")VAJ;i^\~\^)iz>                             Abe| Acosta>C|erk
                                    DAVID SAMARIPAS JR
                                    TDC# 1555601
                                    RAMSEY UNIT
                                    1100 FM 655 RD.
                                    ROSHARON, TX 77583
                                       llj,lllill.l».i',|.,..i|iH.||.i..|»|i|i'iili!'"iilll,lil"li1'
•1EB'r-43B   :'i5dv3
        Vs
\
    &

    ^
    ^Z
    .^